       Case: 3:19-cv-00023-DAS Doc #: 81 Filed: 03/19/21 1 of 1 PageID #: 1062




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

MICHAEL POWELL                                                                          PLAINTIFF

v.                                                                              No. 3:19CV23-DAS

FRANK SHAW, ET AL.                                                                  DEFENDANTS


               ORDER DISMISSING AS MOOT DEFENDANTS’ MOTION[76]
                  TO STRIKE PLAINTIFF’ S MOTIONS [68], [74], [75]
                       FOR PARTIAL SUMMARY JUDGMENT

       This matter comes before the court on the motion [76] by the defendants to strike the

plaintiff’s motion [68] for partial summary judgment and its two supplements [74], [75]. As the court

has already denied the motion for partial summary judgment, the instant motion [76] is DISMISSED

as moot.

       SO ORDERED, this, the 18th day of March, 2021.


                                                      /s/ David A. Sanders
                                                      DAVID A. SANDERS
                                                      UNITED STATES MAGISTRATE JUDGE
